Citation Nr: 1420742	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death benefits.

3.  Entitlement to dependency and indemnity compensation, to include as based on the need of aid and attendance of another person.

4.  Entitlement to service connection for any outstanding claims for purposes of accrued benefits.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran has recognized guerrilla service and in the Philippine Commonwealth Army from November 1942 to February 1946.  

This matter is on appeal from rating decisions in September and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died on January [redacted], 1993, more than 20 years ago; his primary cause of death was cardiorespiratory arrest, with pneumonia and hypertensive vascular disease with incomplete paralysis listed as contributing factors.

2. At the time of the Veteran's death, service connection was not established for any disorder.

3. The causes of the Veteran's death were not shown in service or many years after service, and are no related to service.  

4.  Service in the Philippine Commonwealth Army, including the recognized guerrillas, is not qualifying service for nonservice-connected death pension benefits.

5.  The Veteran had no claims pending before VA at the time of his death. 


CONCLUSIONS OF LAW

1. The causes of the Veteran's death were not related to disability incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3,404, 3.307, 3.309, 3.312 (2013).

2.  The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2013).

3.  The criteria for dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1310 or 1318 have not been met.  38 U.S.C.A. §§ 1310, 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

4.  The criteria for service connection for any disorder for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has recognized guerilla service from November 1942 to February 1946.  He died on January [redacted], 1993.  According to his death certificate, the primary cause of death was cardiorespiratory arrest, with pneumonia and hypertensive vascular disease with incomplete paralysis listed as contributing factors.  In March 2008, the appellant, in her capacity as surviving spouse, submitted a claim for dependency indemnity compensation (DIC) benefits, to include entitlement to service connection for the cause of the Veteran's death, for nonservice-connected death pension and for accrued benefits related to any outstanding claims.  

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence show that a disability which was incurred in or aggravated by active duty service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is one not inherently related to the principal cause, but that it contributed substantially or materially; combined to cause death; or assisted in the production of death.  Significantly, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs are given careful consideration as a contributory cause of death, despite being unrelated to primary cause, due to debilitating effects and general impairment of health that such processes may cause.  38 C.F.R. § 3.312(c)(3).  In all cases, VA must consider whether the evidence indicates that a service-connected condition was of such severity as to have a material influence in accelerating death.  For example, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013). 

As an initial matter, the Veteran was not service connected for any disabilities at the time of his death.  As such, the only aspect of the appellant's claim for consideration is whether the cause of the Veteran's cardiorespiratory arrest, pneumonia or hypertensive vascular disease should have been service-connected based on the evidence of record. 

Service connection for a particular disability found to have caused a veteran's death is warranted when the evidence shows that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  The evidence must show: (1) the existence of a disability at the time of the veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  However, none of the causes of the Veteran's death listed in his death certificate are chronic diseases application of 38 C.F.R. § 3.303(b) is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Based on the evidence of record, service connection for the cause of the Veterans death is not warranted.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a cardiovascular or respiratory disorder while in service.  

Significantly, the Veteran's separation physical examination in February 1946 fails to document any complaints of or observed symptoms related a cardiovascular or respiratory disorder.  

In fact, the post-service evidence does not reflect symptoms potentially related to any of the causes of the Veteran's death for many years after the Veteran left active duty service.  Indeed, the first treatment records of any sort in the record are from May 1992, and approximately 46 years after the end of his recognized service.  
Even though service connection for the causes of the Veteran's death may not be established based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the appellant's claim that the Veteran's death is related to disorders that began during active duty.

Although service connection can also be established when there is evidence of a medical nexus between active duty service and causes of the Veteran's death, there is no clinical evidence to establish such a relationship here.  Specifically, no treating professional has suggested such a relationship nor has any physician provided an opinion that such a relationship exists.  In fact, while he was living, the Veteran never claimed such a relationship.  

While the Board has also considered the appellant's statements that the causes of the Veteran's death are related to his active duty service, she is not competent to make such medical conclusions.  It is true that lay evidence can be "competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the appellant is not competent to provide testimony regarding the etiology of the causes of the Veteran's death.  See Jandreau, 492 F.3d at 1377, n.4.  Because cardiovascular and respiratory disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the causes of the Veteran's death are found to lack competency.

Moreover, to the extent that the appellant has asserted that the Veteran experienced continuous symptoms since service, the Board notes that she is competent to discuss the nature of some disorders despite her status as a lay person.  However, the Board determines that any of the appellant's statements of continuous symptoms, while competent, are nonetheless not credible.  First, the Board cannot ignore the fact that there is no indication of respiratory or cardiovascular treatment for decades after the Veteran's recognized service.  Moreover, even when the Veteran was treated in 1992, he never mentioned that any such symptoms were related to service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Nonservice-Connected Death Pension Benefits

As part of her March 2008 claim, the appellant is also seeking entitlement to nonservice-connected death pension benefits.  VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541 (West 2002 & West Supp. 2013).  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6 (2013).  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service prior to July 1, 1946, in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, DIC, and burial allowance.  However, it is not qualifying service for nonservice-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  See also Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

In this case, according to a report obtained by VA in August 2008, the Veteran had recognized guerilla service from November 1, 1942 to February 12, 1946.  However, the appellant may not be entitled to such service does not qualify the appellant for nonservice-connected death pension benefits.  Moreover, service department findings (such as the nature of the Veteran's guerilla service) are binding on VA for purposes of establishing service in the U. S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Therefore nonservice-connected death pension benefits are not allowable in this case.  

DIC Based on the Need for Aid and Attendance

The appellant's DIC claim is based around her assertion that she requires the aid and attendance of another in order to function.  DIC benefits for a surviving spouse may be warranted under two separate circumstances.  First, DIC is warranted for dependents of any veteran who was (1) was discharged or released under conditions other than dishonorable from the period of active military, naval, or air service in which the disability causing such veteran's death was incurred or aggravated, or (2) died while in the active military, naval, or air service.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  

In the alternative, VA DIC benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if:
 
* The Veteran's death was not the result of his or her own willful misconduct;
* At the time of death he or she was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for: 
­ a continuous period of at least 10 years immediately preceding death; 
­ continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or 
­ was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999. 

The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In this case, the provisions of 38 U.S.C.A. § 1310 do not apply, as it has been established that the causes of the Veteran's death were not related to his period of recognized active duty service.  Moreover, since the Veteran was not service-connected for any disorder during his lifetime, whether totally disabling or not, the provisions of 38 C.F.R. § 1318 also do not apply.  Therefore, the basic threshold criteria for establishing entitlement to benefits under wither 38 U.S.C.A. § 1310 or 1318 have not been met, and DIC benefits are not warranted.  

Accrued Benefits

As part of her claim in March 2008, the appellant sought service connection for any outstanding claims for purposes of receiving accrued benefits.  Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid" 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).  Moreover, an "[a]pplication for accrued benefits must be filed within 1 year after the date of death."  38 C.F.R. § 3.1000(c) (2013).

In this case the evidence does not indicate that the Veteran had ever submitted a claim for service connection prior to his death in January 1993.  Therefore, there are no potential accrued benefits to be claimed.  Moreover, even if there had been an outstanding claim, the appellant's claim in March 2008 is well over a year since the Veterans death, rendering it untimely.  Therefore, service connection for purposes of accrued benefits is not warranted.  

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the appellant has not alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letters sent to the appellant in April 2008 and November 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  It also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date and the disorders for which the Veteran was service connected at the time of his death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007)
Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the RO has obtained the Veteran's service treatment records, and the appellant has also submitted records in support of her claim.  

While the Board acknowledges that a VA medical opinion was not obtained regarding any of the issues on appeal, a VA medical opinion is not required as a matter of course in every disability case involving a nexus issue.  Where only a conclusory generalized statement is provided by the appellant, an examination may not be required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Here, the Board finds that disabilities that led to the Veteran's death were not shown in service or for many years after service.  Without indication that the disabilities are related to service, a VA examiner would be substantially unable to provide a meaningful opinion.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to nonservice-connected death benefits is denied.

Entitlement to DIC benefits, to include based on the need of aid and attendance of another person, is denied

Service connection for any outstanding claims for purposes of accrued benefits is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


